EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 1 was replaced with:
1. A location tracking method, comprising: 
measuring one or more first impedance-magnitudes, between a probe located at a location in an organ of a patient and one or more body-surface electrodes, at a first electrical frequency; 
measuring one or more second impedance-magnitudes, between the probe located at the location and the one or more body-surface electrodes, at a second electrical frequency; 
estimating, based on the measured first and second impedance- magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes; and 
estimating the location of the probe in the organ based on the one or more probe zero-frequency impedance-magnitudes, 
prior to inserting the probe, acquiring using a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquiring corresponding calibration locations; 
estimating, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes; and 
wherein the estimating the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes, 
wherein the comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes comprises interpolating the calibration zero-frequency impedance-magnitudes, so as to produce one or more interpolated zero-frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes, 
wherein the one or more first impedance-magnitudes and the one or more second impedance-magnitudes are derived by applying voltage gradients between pairs of body-surface electrodes of the one or more body-surface electrodes, and measuring, using probe electrodes, voltages induced at the organ, 
wherein the method comprises a calibration phase and a tracking phase, 
wherein the calibration phase comprises, 
a location measurement step, in which a position tracking system accurately measures a location in the organ, 
in parallel, an impedance acquisition step, in which, the position tracking system measures, at the location in the organ, respective calibration impedance-magnitudes at two frequencies, 
an impedance derivation step, in which, based on the calibration impedance-magnitudes, a processor derives multiple respective zero-frequency calibration-impedances {ZCal(0)}, 
an impedance calibration step, in which the processor correlates the derived multiple zero-frequency calibration-impedances with the respective location, 
a storing step, in which the processor stores in a memory the multiple zero-frequency calibration-impedances with corresponding coordinates of the measured locations, wherein the process repeats itself over the various calibrated locations, until a portion of the organ is location-calibrated,
wherein, during the tracking phase, several probes are present in the organ and hence lower the impedances measured by probe, 
wherein the tracking phase comprises, 
a probe impedance-magnitude measurement step, in which lowered or deviating impedances, resulting from several probes being present in the organ, are again measured at two different frequencies, 
a derivation step, in which the processor derives, from the measured probe impedance-magnitudes, zero-frequency probe- impedances, {ZPT(0)}, 
a location retrieval step, in which the processor finds in the calibration phase results a location having best-correlated zero-frequency impedances with those of a given unknown location, wherein the processor correlates the zero-frequency probe-impedances with the zero-frequency calibration-impedances that were stored in the memory at the storing step of the calibration phase, to find zero-frequency calibration-impedances, {ZCal*(0)}, that are best correlated with zero-frequency probe impedances {ZPT(0)}, and then retrieving the measured location that corresponds to the zero-frequency calibration-impedances {ZCal*(0)}, and 
a location indicating step, in which the processor estimates the unknown given based on the calibration results, wherein, the zero-frequency calibration-impedances {ZCal*(0)} is a result of interpolation between values included in a set zero-frequency calibration-impedance locations {ZCal(0)}Locations, and the processor calculates a corresponding interpolated location between the measured locations, and wherein the processor indicates the location of the probe that was estimated on a display.
Claim 14 was replaced with:
14. A location tracking method, comprising: 
measuring one or more first impedance-magnitudes, between a probe located at a location in an organ of a patient and one or more body-surface electrodes, at a first electrical frequency; 
measuring one or more second impedance-magnitudes, between the probe located at the location and the one or more body-surface electrodes, at a second electrical frequency; 
estimating, based on the measured first and second impedance- magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes; and 
estimating the location of the probe in the organ based on the one or more probe zero-frequency impedance-magnitudes,
wherein the estimating the one or more probe zero-frequency impedance-magnitudes comprises reducing a capacitive distortion in the first and second impedance- magnitudes that were measured at the first and second electrical frequencies, and 
wherein the capacitive distortion is caused by at least another probe located in the organ, 
wherein the one or more first impedance-magnitudes and the one or more second impedance-magnitudes are derived by applying voltage gradients between pairs of body-surface electrodes of the one or more body-surface electrodes, and measuring, using probe electrodes, voltages induced at the organ,
wherein the method comprises a calibration phase and a tracking phase, 
wherein the calibration phase comprises, 
a location measurement step, in which a position tracking system accurately measures a location in the organ, 
in parallel, an impedance acquisition step, in which, the position tracking system measures, at the location in the organ, respective calibration impedance-magnitudes at two frequencies, 
an impedance derivation step, in which, based on the calibration impedance-magnitudes, a processor derives multiple respective zero-frequency calibration-impedances {ZCal(0)}, 
an impedance calibration step, in which the processor correlates the derived multiple zero-frequency calibration-impedances with the respective location, 
a storing step, in which the processor stores in a memory the multiple zero-frequency calibration-impedances with corresponding coordinates of the measured locations, wherein the process repeats itself over the various calibrated locations, until a portion of the organ is location-calibrated,
wherein, during the tracking phase, several probes are present in the organ and hence lower the impedances measured by probe, 
wherein the tracking phase comprises, 
a probe impedance-magnitude measurement step, in which lowered or deviating impedances, resulting from several probes being present in the organ, are again measured at two different frequencies, 
a derivation step, in which the processor derives, from the measured probe impedance-magnitudes, zero-frequency probe- impedances, {ZPT(0)}, 
a location retrieval step, in which the processor finds in the calibration phase results a location having best-correlated zero- frequency impedances with those of a given unknown location, wherein the processor correlates the zero-frequency probe-impedances with the zero-frequency calibration-impedances that were stored in the memory at the storing step of the calibration phase, to find zero-frequency calibration-impedances, {ZCal*(0)}, that are best correlated with zero-frequency probe impedances {ZPT(0)}, and then retrieving the measured location that corresponds to the zero-frequency calibration-impedances {ZCal*(0)}, and 
a location indicating step, in which the processor estimates the unknown given based on the calibration results, wherein, the zero-frequency calibration-impedances {ZCal*(0)} is a result of interpolation between values included in a set zero-frequency calibration-impedance locations {ZCal(0)}Locations, and the processor calculates a corresponding interpolated location between the measured locations, and wherein the processor indicates the location of the probe that was estimated on a display.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1 and 14, the closest prior art, Levin (U.S. Pub. No. 2007/0060832) (previously presented) in view of Fukuda (U.S. Pat. No. 6532384) (previously presented), Bar-Tal et al. (U.S. Pat. No. 8456182) (previously presented), and Ben-Haim et al. (U.S. Pub. No. 2020/0000368) (previously cited) fails to disclose: “wherein the method comprises a calibration phase and a tracking phase, 
wherein the calibration phase comprises, 
a location measurement step, in which a position tracking system accurately measures a location in the organ, 
in parallel, an impedance acquisition step, in which, the position tracking system measures, at the location in the organ, respective calibration impedance-magnitudes at two frequencies, 
an impedance derivation step, in which, based on the calibration impedance-magnitudes, a processor derives multiple respective zero-frequency calibration-impedances {ZCal(0)}, 
an impedance calibration step, in which the processor correlates the derived multiple zero-frequency calibration-impedances with the respective location, 
a storing step, in which the processor stores in a memory the multiple zero-frequency calibration-impedances with corresponding coordinates of the measured locations, wherein the process repeats itself over the various calibrated locations, until a portion of the organ is location-calibrated,
wherein, during the tracking phase, several probes are present in the organ and hence lower the impedances measured by probe, 
wherein the tracking phase comprises, 
a probe impedance-magnitude measurement step, in which lowered or deviating impedances, resulting from several probes being present in the organ, are again measured at two different frequencies, 
a derivation step, in which the processor derives, from the measured probe impedance-magnitudes, zero-frequency probe- impedances, {ZPT(0)}, 
a location retrieval step, in which the processor finds in the calibration phase results a location having best-correlated zero-frequency impedances with those of a given unknown location, wherein the processor correlates the zero-frequency probe-impedances with the zero-frequency calibration-impedances that were stored in the memory at the storing step of the calibration phase, to find zero-frequency calibration-impedances, {ZCal*(0)}, that are best correlated with zero-frequency probe impedances {ZPT(0)}, and then retrieving the measured location that corresponds to the zero-frequency calibration-impedances {ZCal*(0)}, and 
a location indicating step, in which the processor estimates the unknown given based on the calibration results, wherein, the zero-frequency calibration-impedances {ZCal*(0)} is a result of interpolation between values included in a set zero-frequency calibration-impedance locations {ZCal(0)}Locations, and the processor calculates a corresponding interpolated location between the measured locations, and wherein the processor indicates the location of the probe that was estimated on a display”, in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791         

/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791